119 F.3d 6
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Toomas LIBLIK, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70901.
United States Court of Appeals, Ninth Circuit.
Submitted July 9, 1997.**Decided July 14, 1997.

Petition to Review a Decision of the Immigration and Naturalization Service, No. Any-udt-apd.
Before REAVLEY,*** O'SCANNLAIN, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM*


2
Toomas Liblik, a native and citizen of Estonia, petitions for review of the decision of the Board of Immigration Appeals ("BIA") affirming an immigration judge's denial of his requests for asylum and withholding of deportation pursuant to 8 U.S.C. §§ 1158(a) and 1253(h).  We conclude that substantial evidence supports the BIA's determination that Liblik failed to establish past persecution or a well-founded fear of future persecution based on (a) mistreatment in the Soviet army;  (b) opposition to the Soviet military draft of Estonians;  (c) receipt of threatening phone calls;  (d) continued presence of ethnic Russians in Estonia;  and (e) rise of Russian nationalism.  See INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992) (holding that BIA can be reversed only if the evidence "was so compelling that no reasonable factfinder could fail to find the requisite fear of persecution").


3
Since Liblik failed to establish past persecution or a well-founded fear of future persecution, he necessarily failed to meet the more stringent showing of a "clear probability" of persecution required to establish eligibility for a mandatory withholding of deportation.  INS v. Stevic, 467 U.S. 407, 413 (1984).


4
The petition for review is DENIED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 * Thomas M. Reavley, Senior United States Circuit Judge for the Fifth Circuit, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. 36-3